By the Court.
There was a conflict of evidence upon the question whether the plaintiff was held in custody by the defendant, after the issuing of the order by the court for the return of the transcript to the clerk. But under the instructions which are the subject of exceptions, the jury must have found that there had been no such detention of the plaintiff.
We are of opinion that the instructions of the court of common pleas were correct, and that the exceptions must be overruled. Exceptions overruled.